Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 37 to Registration Statement No. 33-71320 on Form N-1A of our reports dated March 17, 2011, relating to the financial statements and financial highlights of Eaton Vance High Yield Municipal Income Fund, Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund, Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund, and Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund, certain of the Funds constituting Eaton Vance Mutual Trust II, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Trust II, for the year ended January 31, 2011, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. Boston, Massachusetts May 26, 2011
